            Case 1:21-cv-00245-PB Document 6 Filed 06/15/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


Allah Burman

       v.                                          Case No. 21-cv-245-PB

FCI Berlin, Warden




                                      ORDER


       After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated May 20, 2021, dismiss Burman’s petition (Doc.

No. 1) due to a lack of jurisdiction, without prejudice to

Burman’s ability to seek permission in the Fourth Circuit to

file a successive § 2255 motion in the District of Maryland, and

deny the motion for relief under § 2243 (Doc. No. 3).


                                             /s/Paul Barbadoro
                                            ____________________________
                                            Paul Barbadoro
                                            United States District Judge

Date: June 15, 2021



cc: Allah Burman, pro se
